In this case Mr. Chief Justice ELLIS, Mr. Justice TERRELL and Mr. Justice STRUM are of opinion that the decree rendered by the trial court from which this appeal was taken should be affirmed, while Mr. Justice WHITFIELD, Mr. Justice BROWN and Mr. Justice BUFORD are of opinion that said judgment should be reversed; and there being no prospect of a change of judicial opinion the decree will be affirmed on the authority of State, ex rel. Hampton v. McClung, 47 Fla. 224, 37 So. R. 51; Pensacola Electric Co. v. Humphreys, 61 Fla. 389, 54 So. R. 452; Quigg, Chief of Police, v. Radel, 86 Fla. 197, 97 So. R. 380; and State, ex rel. Amos v. Hamwey, 87 Fla. 55, 100 So. R. 796; Yarnell v. Gregory, 88 Fla. 91, 101 S. R. *Page 613 
37; Broaddus v. Theurer, 92 Fla. 1107, 111 S. R. 110; Cravatt v. Pierson, 93 Fla. 935, 113 S. R. 94.
An order will be entered affirming the decree herein.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur.